O’Neill, J.,
concurring in part and dissenting in part. I concur in the judgment with regard to the tarpaulins and insulation for trucks used to haul the manufactured black top.
I dissent from the judgment with regard to the vibrating and reciprocating feeders and the electrical equipment used to operate such feeders.
I concur with the Board of Tax Appeals in its summary of the facts which are not in dispute.
It is undisputed that the feeders are used to determine the necessary and proper proportions of material to be used in the manufacture of this product. If this determination is not accurate, this product will fail to meet required specifications and will be unusable.
This process of determination of the proper proportions is a part of the “processing and manufacturing” and not merely storage and transportation of raw materials. The electrical equipment which operates the feeders is, therefore, also a part of the “processing and manufacturing” of this product.
Taet, J., concurs in the foregoing opinion by O’Neill, J.